DETAILED ACTION
	Claims 1, 7, 9, 17, and 19 are amended. Claim 6 is canceled. Claims 1-5 and 7-20 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan (U.S. Patent No. 9757535) in view of Franklin (U.S. Patent Application Publication No. 20180236203), in view of Brucker (U.S. Patent Application Publication No. 20190314109), and in further view of Dunung (U.S. Patent Application Publication No. 20140276198).
Regarding claim 1, Rajagopalan teaches a system for ablating tissue (Col. 26, lines 29-34; Fig. 1, element 10), the system comprising: a treatment device including a highly conformable balloon (Fig. 1, elements 100 and 136); and an elongate body (Fig. 3A) having a central lumen (Fig. 3B, element 93), a guidewire lumen (Fig. 3B, element 94), and an outer wall (Fig. 3A, element 99), and a control unit including a fluid supply reservoir in fluid communication with the highly conformable balloon (Col. 33, lines 38-43; Col. 33, lines 65-67; Col. 34, lines 1-16; Fig. 1, elements 220 and 250), the control unit being configured to deliver fluid from the fluid supply reservoir to the highly conformable balloon such that the highly conformable balloon is maintained at a balloon pressure of between 0.2 psig and 3.0 psig (Col. 43, lines 62-67; Col. 44, lines 1-10).
Rajagopalan does not teach the central lumen having an inner diameter and an outer diameter, the outer diameter being circular and defined by the outer wall, the central lumen defining a fluid return conduit disposed between the guidewire lumen and the outer wall.
Franklin, in a similar field of endeavor, teaches the central lumen having an inner diameter and an outer diameter (Fig. 8, element 210), the outer diameter being circular and defined by the outer wall (Fig. 8, element 110), the central lumen defining a fluid return conduit disposed between the guidewire lumen and the outer wall ([0155]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the central lumen of Franklin for the lumen of Rajagopalan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Rajagopalan and Franklin do not teach the inner diameter being defined by the guidewire lumen.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the guidewire lumen as taught by Brucker in the system of Rajagopalan and Franklin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Rajagopalan, Franklin, and Brucker do not teach the elongate body having a Pitot tube and a pressure sensor, the Pitot tube being disposed within the fluid return conduit, and a pressure sensor being in fluid communication with the Pitot tube. 
Dunung, a catheter device utilizing the ability to measure flow, teaches the elongate body having a Pitot tube ([0030]; Fig. 3, element 224; the catheter device is coupled to the elongated body of the catheter suggesting that the elongate body would also comprise the Pitot tube) and a pressure sensor ([0027]; element 100), the Pitot tube being disposed within the fluid return conduit ([0030]), and a pressure sensor being in fluid communication with the Pitot tube ([0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, and Brucker to include the elongate body having a Pitot tube, a pressure sensor, the Pitot tube being disposed within the fluid return conduit, and a pressure sensor being in fluid communication with the Pitot tube as taught by Dunung in order to allow the user to accurately measure the return fluid flow and ensure that the pressure measurements were within appropriate ranges during use of the device.
Regarding claim 2, the combination of Rajagopalan, Franklin, Brucker, and Dunung teaches all the elements of the claimed invention as stated above.
Rajagopalan further teaches wherein the control unit is configured to maintain the balloon pressure between 0.2 psig and 3.0 psig during inflation of the highly conformable balloon (Col. 73, lines 12-21).
Regarding claim 3, the combination of Rajagopalan, Franklin, Brucker, and Dunung teaches all the elements of the claimed invention as stated above.
Rajagopalan further teaches wherein the control unit is configured to maintain the balloon pressure between 0.2 psig and 3.0 psig during ablation of tissue (Col. 43, lines 55-67; Col. 44, lines 1-10).
Regarding claim 4, the combination of Rajagopalan, Franklin, Brucker, and Dunung teaches all the elements of the claimed invention as stated above.
Rajagopalan further teaches a vacuum source (Col. 32, lines 2-3); a fluid delivery conduit between the fluid supply reservoir and the highly conformable balloon (Col. 30, lines 15-20; Fig. 1, element 111); and the fluid return conduit being further disposed between the highly conformable balloon and the vacuum source (Col. 30, lines 15-20; Fig. 1, element 111).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Franklin, Brucker, Dunung, and in further view of Mark (U.S. Patent Application Publication No. 20140066929) 
Regarding claim 5, the combination of Rajagopalan, Franklin, Brucker, and Dunung teaches all the elements of the claimed invention as stated above.
Rajagopalan further teaches a flow control valve in fluid communication with the fluid delivery conduit (Col. 49, lines 55-58; element 119); the control unit being configured to selectively adjust the flow control valve and the pressure control valve to maintain the balloon pressure between 0.2 psig and 3.0 psig (Col. 65, lines 63-67; Col. 66, lines 1-10; It is inherent that the controller would have to be able 
Rajagopalan, Franklin, Brucker, and Dunung do not teach a pressure control valve in fluid communication with the fluid return conduit.
Mark, in a similar field of endeavor, teaches a pressure control valve in fluid communication with the fluid return conduit ([0056]; Fig. 1, element 28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, Brucker, and Dunung with a pressure control valve in fluid communication with the fluid return conduit as taught by Mark in order to allow the user to control the pressure of the balloon.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Franklin, Brucker, Dunung, and in further view of Wittenberger (U.S. Patent No. 9931152).
Regarding claim 7, the combination of Rajagopalan, Franklin, Brucker, and Dunung teaches all the elements of the claimed invention as stated above.
Rajagopalan, Franklin, Brucker, and Dunung do not teach wherein the control unit is configured to determine the balloon pressure based on a pressure measurement recorded by the pressure sensor.
Wittenberger, in an analogous device, teaches wherein the control unit is configured to determine the balloon pressure based on a pressure measurement recorded by the pressure sensor (Col. 5, lines 56-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, Brucker, and Dunung to where the control unit is configured to determine the balloon pressure based on a pressure measurement recorded by the pressure sensor as taught by Wittenberger in order to allow the user to be aware of the balloon pressure during the procedure.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Franklin, Brucker, Dunung, Wittenberger, and in further view of Zimmer (U.S. Patent No. 9625103) and in further view of Heil (U.S. Patent No. 10189513).
Regarding claim 8, the combination of Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger teaches all the elements of the claimed invention as stated above.
Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger do not teach wherein the control unit is configured to determine a static pressure within the highly conformable balloon.
Zimmer teaches wherein the control unit is configured to determine a static pressure within the highly conformable balloon (Col. 2, lines 65-67; Col. 3, lines 1-11; since it is already stated earlier that a pressure sensor could be in communication with Pitot tube that is disposed in a balloon, it would have been obvious to one of ordinary skill in the art to combine those elements with this element to ensure that the static pressure inside the balloon was being determined by the control unit.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger to where the control unit is configured to determine a static pressure within the highly conformable balloon as taught by Zimmer in order to relay static pressure information to the user. 
Rajagopalan, Franklin, Brucker, Dunung, Wittenberger, and Zimmer do not teach that determining a static pressure within the highly conformable balloon is based on a recorded stagnation pressure within the highly conformable balloon.
Heil teaches that determining a static pressure within the highly conformable balloon is based on a recorded stagnation pressure within the highly conformable balloon (Col. 5, lines 36-45; one of ordinary skill in the art would know that a Pitot tube measures dynamic pressure, which is the difference between the stagnation pressure and the static pressure. Depending on the circumstance, the determined static pressure could fluctuate, while the dynamic pressure remains the same. If this were to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, Brucker, Dunung, Wittenberger, and Zimmer to where determining a static pressure within the highly conformable balloon is based on a recorded stagnation pressure within the highly conformable balloon as taught by Heil in order to obtain more accurate values for static pressure.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Franklin, Brucker, Dunung, and in further view of Mohl (U.S. Patent No. 4969470) and in further view of Helkowski (U.S. Patent No. 9737693).
Regarding claim 9, the combination of Rajagopalan, Franklin, Brucker, and Dunung teaches all the elements of the claimed invention as stated above.
Rajagopalan, Franklin, Brucker, and Dunung do not teach the pressure sensor being configured to record pressure signals generated by a heartbeat.
Mohl, in a similar field of endeavor, teaches the pressure sensor being configured to record pressure signals generated by a heartbeat (Col. 2, lines 5-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, Brucker, and Dunung so that the pressure sensor is configured to record pressure signals generated by a heartbeat as taught by Mohl in order to allow the user to have information on multiple pressure readings will performing the procedure.
Rajagopalan, Franklin, Brucker, Dunung, and Mohl do not teach the control unit being configured to determine an occlusion status of the highly conformable balloon based on the pressure signals recorded by the pressure sensor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, Brucker, Dunung, and Mohl with the control unit being configured to determine an occlusion status of the highly conformable balloon based on the pressure signals recorded by the pressure sensor as taught by Helkowski in order to allow the user to determine if the balloon is overinflated, which could result in tissue damage. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Franklin, Brucker, Dunung, and in further view of Wittenberger (U.S. Patent No. 9931152).
Regarding claim 10, the combination of Rajagopalan, Franklin, Brucker, and Dunung teaches all the elements of the claimed invention as stated above.
Rajagopalan further teaches an elongate body having a proximal portion and a distal portion (Fig. 2, element 110).
Rajagopalan, Franklin, Brucker, and Dunung do not teach a shaft slidably disposed within the elongate body; a handle, the handle being fixedly coupled to the proximal portion of the elongate body; and an actuator element being in mechanical communication with the shaft and at least partially disposed within the handle, the actuator element and the shaft being freely movable with respect to the handle and the elongate body.
Wittenberger teaches a shaft slidably disposed within the elongate body (Col. 6, lines 23-28; Fig. 2, element 32); a handle, the handle being fixedly coupled to the proximal portion of the elongate body (Fig. 2, element 44); and an actuator element being in mechanical communication with the shaft and at least partially disposed within the handle (Col. 6, lines 20-28; Fig. 2, element 62), the actuator element 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, Brucker, and Dunung with a shaft slidably disposed within the elongate body; a handle, the handle being fixedly coupled to the proximal portion of the elongate body; and an actuator element being in mechanical communication with the shaft and at least partially disposed within the handle, the actuator element and the shaft being freely movable with respect to the handle and the elongate body as taught by Wittenberger in order to allow the user to have control of the movements of the device. 
Regarding claim 11, the combination of Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger teaches all the elements of the claimed invention as stated above.
Rajagopalan, Franklin, Brucker, and Dunung do not teach wherein the shaft has a proximal portion and a distal portion, the highly conformable balloon having: a proximal neck coupled to the elongate body distal portion; a distal neck coupled to the shaft distal portion, retraction of the actuator element from an initial position transitioning the highly conformable balloon between a first configuration and a second configuration and extension of the actuator element from the initial position transitioning the highly conformable balloon between the first configuration and a third configuration.
Wittenberger further teaches wherein the shaft has a proximal portion and a distal portion (Fig. 2), the highly conformable balloon having: a proximal neck coupled to the elongate body distal portion (Fig. 2; the proximal and distal portions of the balloon (element 38) show a neck-like region in the proximal end that is coupled to the elongate body proximal portion.); a distal neck coupled to the shaft distal portion (Fig. 2; the proximal and distal portions of the balloon (element 38) show a neck-like region in the distal end that is coupled to the elongate body distal portion.), retraction of the actuator element from an initial position transitioning the highly conformable balloon between a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, Brucker, and Dunung to where the shaft has a proximal portion and a distal portion, the highly conformable balloon having a proximal neck coupled to the elongate body distal portion; a distal neck coupled to the shaft distal portion, retraction of the actuator element from an initial position transitioning the highly conformable balloon between a first configuration and a second configuration and extension of the actuator element from the initial position transitioning the highly conformable balloon between the first configuration and a third configuration as taught by Wittenberger in order to allow for the formation of different balloon shapes to treat different vessel sizes and tissue cavities.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Franklin, Brucker, Dunung, Wittenberger (U.S. Patent No. 9931152), and in further view of Tsubouchi (U.S. Patent Application Publication No. 20160045098).
Regarding claim 12, the combination of Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger teaches all the elements of the claimed invention as stated above.
Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger do not teach wherein the first configuration is an at least substantially round configuration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger to where the first configuration is an at least substantially round configuration as taught by Tsubouchi in order to provide a round balloon configuration to fit in round tissue cavities during the procedure.
Regarding claim 13, the combination of Rajagopalan, Franklin, Brucker, Dunung, Wittenberger, and Tsubouchi teaches all the elements of the claimed invention as stated above.
Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger do not teach wherein the highly conformable balloon is inflatable to a first outer diameter when in the first configuration and is further inflatable to a second outer diameter when in the first configuration.
Tsubouchi further teaches wherein the highly conformable balloon is inflatable to a first outer diameter when in the first configuration and is further inflatable to a second outer diameter when in the first configuration ([0041]; the balloon can be inflated to a diameter between 20-35 mm. A first outer diameter could be 23 mm and a second outer diameter could be 35 mm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger to where the highly conformable balloon is inflatable to a first outer diameter when in the first configuration and is further inflatable to a second outer diameter when in the first configuration as taught by Tsubouchi in order to allow for there to be different shapes of the balloon depending on the shape of the treated vessel or tissue cavity.
Regarding claim 14, the combination of Rajagopalan, Franklin, Brucker, Dunung, Wittenberger, and Tsubouchi teaches all the elements of the claimed invention as stated above.

Tsubouchi further teaches wherein the first outer diameter is approximately 23 mm ([0041]) and the second outer diameter is approximately 36 mm ([0041]; the second outer diameter could be 35 mm, which is approximately 36 mm as defined by the applicant's specification.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger to where the first outer diameter is approximately 23 mm and the second outer diameter is approximately 36 mm as taught by Tsubouchi in order to allow for there to be different sizes of the balloon depending on the size of the treated vessel or tissue cavity.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Franklin, Brucker, Dunung, Wittenberger (U.S. Patent No. 9931152), and in further view of Nash (U.S. Patent No. 6179854).
Regarding claim 15, the combination of Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger teaches all the elements of the claimed invention as stated above.
Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger do not teach wherein the second configuration is a toroidal configuration.
	Nash, in an analogous balloon device, teaches wherein the second configuration is a toroidal configuration (Col. 6, lines 49-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger to where the second configuration is a toroidal configuration as taught by Nash in order to allow for there to be different shapes of the balloon depending on the shape of the treated vessel or tissue cavity.
Regarding claim 16, the combination of Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger teaches all the elements of the claimed invention as stated above.
Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger do not teach wherein the third configuration is an elongated configuration.
Nash teaches wherein the third configuration is an elongated configuration (Col. 6, lines 49-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, Brucker, Dunung, and Wittenberger to where the third configuration is an elongated configuration as taught by Nash in order to allow for there to be different shapes of the balloon depending on the shape of the treated vessel or tissue cavity.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger (U.S. Patent No. 9931152) in view of Rajagopalan (U.S. Patent No. 9757535), Franklin (U.S. Patent Application Publication No. 20180236203), Brucker (U.S. Patent Application Publication No. 20190314109), in view of Savage (U.S. Patent No. 6032673), and in further view of Dunung (U.S. Patent Application Publication No. 20140276198).
Regarding claim 17, Wittenberger teaches a system for ablating tissue (Col. 1, lines 17-20), the system comprising: a treatment device (Fig. 2, element 14) including: an elongate body having a distal portion and a proximal portion (Fig. 2, element 26); a shaft slidably disposed within the elongate body (Col. 6, lines 23-28; Fig. 2, element 32), the shaft having a proximal portion and a distal portion (Fig. 2, element 32); a highly conformable balloon having a distal neck and a proximal neck (Fig. 2), the distal neck being coupled to the distal portion of the shaft and the proximal neck being coupled to the distal portion of the elongate body (Fig. 2; the proximal and distal portions of the balloon (element 38) show a neck-like region in the proximal end that is coupled to the elongate body proximal portion. The proximal and distal portions of the balloon (element 38) show a neck-like region in the distal end that is coupled to the elongate body distal portion.); a control unit (Fig. 1, element 12) including: processing circuitry 
Wittenberger does not teach a fluid delivery conduit between the coolant supply reservoir and the highly conformable balloon; and a fluid return conduit between the highly conformable balloon and the vacuum source, the processing circuitry being configured to adjust a flow of coolant through the fluid delivery conduit and the fluid return conduit to maintain the highly conformable balloon at a balloon pressure of between 0.2 psig and 3.0 psig during both an inflation phase and an ablation phase.
Rajagopalan teaches a central lumen (Fig. 3B, element 93), a guidewire lumen (Fig. 3B, element 94), and an outer wall (Fig. 3A, element 99), a coolant supply reservoir, in fluid communication with the highly conformable balloon (Col. 30, lines 15-20; Col. 33, lines 5-37; Fig. 1, element 111, 220) , a fluid delivery conduit between the coolant supply reservoir and the highly conformable balloon (Col. 30, lines 15-20; Fig. 1, element 111); and a fluid return conduit between the highly conformable balloon and the vacuum source (Col. 30, lines 15-20; Fig. 1, element 111), the processing circuitry being configured to adjust a flow of coolant through the fluid delivery conduit and the fluid return conduit to maintain the highly conformable balloon at a balloon pressure of between 0.2 psig and 3.0 psig during both an inflation phase and an ablation phase (Col. 73, lines 12-21; Col. 43, lines 55-67; Col. 44, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittenberger with a fluid delivery conduit between the coolant supply reservoir and the highly conformable balloon; and a fluid return conduit between the highly conformable balloon and the vacuum source, the processing circuitry being configured to adjust a flow of coolant through the fluid delivery conduit and the fluid return conduit to maintain the highly conformable balloon at a balloon pressure of between 0.2 psig and 3.0 psig during both an inflation phase and an ablation phase as taught by Rajagopalan in order to allow the user to control the amount 
Wittenberger and Rajagopalan do not teach the central lumen having an inner diameter and an outer diameter, the outer diameter being circular and defined by the outer wall, the fluid return conduit being disposed between the guidewire lumen and the outer wall.
Franklin teaches the central lumen having an inner diameter and an outer diameter (Fig. 8, element 210), the outer diameter being circular and defined by the outer wall (Fig. 8, element 110), and the fluid return conduit being disposed between the guidewire lumen and the outer wall ([0155]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the central lumen of Franklin for the lumen of Wittenberger and Rajagopalan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Wittenberger, Rajagopalan, and Franklin do not teach the inner diameter being defined by the guidewire lumen.
Brucker, in a similar field of endeavor, teaches inner diameter being defined by the guidewire lumen (([0053]); Fig. 2A2, element 116; the inner most lumen can hold a guidewire. Combination of this with the inner most lumen of Franklin would allow the inner diameter of the central lumen of Franklin to be defined by the guidewire lumen).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the guidewire lumen as taught by Brucker in the system of Wittenberger, Rajagopalan, and Franklin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Savage teaches the processing circuitry being further configured to control the balloon pressure independently of a flow rate of coolant from the coolant supply reservoir (Col. 20, lines 16-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittenberger, Rajagopalan, Franklin, and Brucker with the processing circuitry being further configured to control the balloon pressure independently of a flow rate of coolant from the coolant supply reservoir as taught by Savage in order to allow the user to have control of the balloon pressure without requiring constant monitoring of a flow rate.
Wittenberger, Rajagopalan, Franklin, Brucker, and Savage do not teach the elongate body having a Pitot tube and a pressure sensor; the Pitot tube being disposed within the fluid return conduit, and a pressure sensor being in fluid communication with the Pitot tube and the coolant supply reservoir.
Dunung teaches the elongate body having a Pitot tube ([0030]; Fig. 3, element 224; the catheter device is coupled to the elongated body of the catheter suggesting that the elongate body would also comprise the Pitot tube) and a pressure sensor ([0027]; element 100); the Pitot tube being disposed within the fluid return conduit ([0030]), and a pressure sensor being in fluid communication with the Pitot tube and the coolant supply reservoir ([0030]; Fig. 3, elements 100, 210, 224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan, Franklin, Brucker, and Savage to include the elongate body having a Pitot tube and a pressure sensor; the Pitot tube being disposed within the fluid return conduit, and a pressure sensor being in fluid communication with the Pitot tube and the coolant supply reservoir as taught by Dunung in order to allow the user to accurately measure the return fluid flow and ensure that the pressure measurements were within appropriate ranges during use of the device.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger (U.S. Patent No. 9931152) in view of Franklin, Brucker, Rajagopalan, Savage, Dunung, and in further view of Mark (U.S. Patent Application Publication No. 20140066929).
Regarding claim 18, the combination of Wittenberger, Rajagopalan, Franklin, Brucker, Savage, and Dunung teach all the elements of the claimed invention as stated above.
Wittenberger further teaches the processing circuitry being configured to control the flow control valve and the pressure control valve and the vacuum source to maintain the balloon pressure (Col. 6, lines 46-61).
Wittenberger, Franklin, Brucker, Savage, and Dunung do not teach a flow control valve in fluid communication with the fluid delivery conduit and the processing circuitry maintaining the balloon pressure between 0.2 psig and 3.0 psig.
Rajagopalan further teaches a flow control valve in fluid communication with the fluid delivery conduit (Col. 49, lines 55-58; element 119) and the processing circuitry maintaining the balloon pressure between 0.2 psig and 3.0 psig (Col. 65, lines 63-67; Col. 66, lines 1-10;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittenberger, Franklin, Brucker, Savage, and Dunung with a flow control valve in fluid communication with the fluid delivery conduit and the processing circuitry maintaining the balloon pressure between 0.2 psig and 3.0 psig as taught by Rajagopalan in order to allow the user to have another way to control the balloon pressure.
Wittenberger, Rajagopalan, Franklin, Brucker, Savage, and Dunung do not teach a pressure control valve in fluid communication with the fluid return conduit.
Mark teaches a pressure control valve in fluid communication with the fluid return conduit ([0056]; Fig. 1, element 28).
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan (U.S. Patent No. 9757535) in view of Savage (U.S. Patent No. 6032673).
Regarding claim 19, Rajagopalan teaches a method of performing a medical procedure (abstract), the method comprising: selecting a desired inflated size of a balloon of a treatment device (Col. 47, lines 1-10); delivering a fluid to the balloon (Col. 12, lines 42-46) and withdrawing coolant from the balloon such that the balloon is inflated to the desired inflated size and has a pressure of between 0.2 psig and 3.0 psig (Col. 73, lines 12-21; Col. 43, lines 55-67; Col. 44, lines 1-10); delivering a coolant to the balloon at a flow rate and maintaining the balloon at the pressure of between 0.2 psig and 3.0 psig (Col. 73, lines 12-21; Col. 43, lines 55-67; Col. 44, lines 1-10), delivery of the coolant to the balloon reducing a temperature of the balloon to a temperature sufficient to cryoablate tissue (Col. 47, lines 37-42); positioning the treatment device such that the balloon is in contact with an area of targeted tissue (Col. 55, lines 66-67; Col. 56, lines 1-5); determining whether the balloon has reached the desired inflated size based on at least one pressure measurement received from at least one pressure sensor disposed within the balloon (Col. 43, lines 55-67; Col. 44, lines 1-27; Fig. 4a-c, element 139); and cryoablating the area of targeted tissue with the balloon (Col. 47, lines 37-42) once it is determined that the balloon has reached the desired inflated size (Col. 47, lines 53-60) with a constant pressure of between 0.2 psig and 3.0 psig (Col. 47, lines 50-60; Col. 73, lines 12-27; it is stated in Col. 47, lines 50-60 “System 10 can be configured to control the pressure within balloon 136, such as at a pressure sufficient, but not much greater than that which would be required to simply inflate balloon 136.” It is 
Rajagopalan does not teach the pressure being controlled independently of the flow rate of the coolant.
Savage teaches the pressure being controlled independently of the flow rate of the coolant (Col. 20, lines 16-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan to where the pressure is controlled independently of the flow rate of the coolant as taught by Savage in order to allow the user to have control of the balloon pressure without requiring constant monitoring of a flow rate.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan (U.S. Patent No. 9757535) in view of Savage (U.S. Patent No. 6032673) and in further view of Mark (U.S. Patent Application Publication No. 20140066929).
Regarding claim 20, Rajagopalan further teaches continuously monitoring a pressure within the balloon (Col. 43, lines 55-67; Col. 44, lines 1-4); and adjusting a flow of the coolant to the balloon and from the balloon by adjusting at least one of a flow control valve and a pressure control valve (Col. 49, lines 39-65). 
Rajagopalan does not teach a pressure control valve.
Mark teaches a pressure control valve ([0056]; Fig. 1, element 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan with a pressure control valve as taught by Mark in order to allow the user to further control the pressure in the balloon.
Rajagopalan and Mark do not teach adjusting the at least one of the flow control valve and the pressure control valve being independent of adjusting the flow rate of the coolant.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopalan and Mark with adjusting the at least one of the flow control valve and the pressure control valve being independent of adjusting the flow rate of the coolant as taught by Savage in order to allow the user to have control of the balloon pressure without requiring constant monitoring of a flow rate.
Response to Arguments
Applicant's arguments filed 01/13/2021 with respect to claims 19 ad 20 have been fully considered but they are not persuasive. Applicant argues that Rajagopalan only suggests that the pressures sufficient cryoablate tissue are the same pressures that it would take to inflate the balloon but not much greater, and these pressures are 20 inHg, 18 inHg, 15 inHg, or 10 inHg, which when converted, are all greater than the maximum limit of 3.0 psig as claimed in the applicant’s invention. Rajagopalan, however, does teach that the balloon can be inflated at pressures between 0.7 and 0.9 psi in Col. 73, lines 12-27. If the balloon can be inflated at these pressures, which fall within the claimed specified range, then the balloon can be kept at these pressures during cryoablation as mentioned in Col. 47, lines 50-60 (see claim 19 103 rejection). Claim 20 has not been amended and carries the same 103 rejection as it did in the previous final action as it is dependent from claim 19.  
Applicant’s arguments with respect to claim(s) 1-5 and 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	


		Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794